09/15/2020

                     s.kniiitd
            IN THE                        T OF THE STATE OF MONTANA
                                                                                       Case Number: OP 20-0428


                                        OP 20-0428

                                                                              FILED
 ANTHONY BIRBILIS,
                                                                             SEP 1 5 2029
              Petitioner,                                                 Bowen Greenwood
                                                                        Cferk of Supreme Court
                                                                           'Stafc4 nf Kfic,nta
       v.
                                                                     ORDER
 THIRTEENTH JUDICIAL DISTRICT COURT,
 THE HONORABLE JESSICA T. FEHR,
 DISTRICT JUDGE,

              Respondent.


       Petitioner Anthony Birbilis seeks a writ of supervisory control directing the
Thirteenth Judicial District Court, Yellowstone County, to reverse its Order denying
Birbilis's motion to dismiss in its Cause No. DV 15-0391. In that Order, among other
rulings in the matter,the District Court rejected Birbilis's arguments that the counts against
him in the underlying litigation should be dismissed under M. R. Civ. P. 12(b)(2) or
12(b)(6).
       Supervisory control is an extraordinary remedy that is sometimes justified when
urgency or emergency factors exist making the normal appeal process inadequate, when
the case involves purely legal questions, and when the other court is proceeding under a
mistake of law and is causing a gross injustice, constitutional issues of state-wide
importance are involved, or, in a criminal case, the other court has granted or denied a
motion to substitute a judge. M. R. App. P. 14(3). Whether supervisory control is
appropriate is a case-by-case decision. Stokes v. Mont. Thirteenth Judicial Dist. Court,
2011 MT 182,¶ 5, 361 Mont. 279,259 P.3d 754 (citations omitted). Consistent with Rule
14(3), it is the Court's practice to refrain from exercising supervisory control when the
petitioner has an adequate remedy of appeal. E.g., Buckles v. Seventh Judicial Dist. Court,
No. OP 16-0517, 386 Mont. 393, 386 P.3d 545 (table) (Oct. 18, 2016); Lichte v.
Mont. Eighteenth Judicial Dist. Court, No. OP 16-0482, 385 Mont. 540. 382 P.3d 868
(table)(Aug. 24, 2016).
       Here, Birbilis asserts that the District Court is operating under an error of law and
that the issue is purely one of law is causing a gross injustice. Birbilis further alleges that
the matter presents a constitutional issue because the court's ruling affects his due process
rights, and he asserts, without further explanation, that the matter is one of state-wide
importance. However, as set forth above, a party must also demonstrate that the normal
appeal process is inadequate for this Court to grant a writ. Although Birbilis recites Rule
14(3), he offers no argument as to why the normal appeal process would be inadequate in
this case. He has therefore not met the criteria for this Court to assume supervisory control.
       Therefore,
       IT IS ORDERED that the petition for writ of supervisory control is DENIED and
DISMISSED.
       The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all counsel of record in the Thirteenth Judicial District Court, Yellowstone
County, Cause No. DV 15-0391, and the Honorable Jessica T. Fehr, presiding Judge.
       DATED this Alay of September, 2020.



                                                                 Chief Justice




                                                                   Justices